MONITORING OF LINED PIPELINE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s response after final action filed May 2, 2021, was received.  Claims 1, 29-30, 39, and 54 were amended.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 24, line 3, replace “comprising” with –consisting of–.
In claim 30, line 3, after “monitoring ” insert –system –.
In claim 30, line 5, after “lined pipe ” delete “section ”.
In claim 32, line 2, after “the ” insert –integrity –.
In claim 32, line 3, replace “host pipe and the” with –first host pipe and the first pipe lining and/or the second host pipe and the second–.
In claim 36, line 2, after “annulus” insert – between the first host pipe and the first pipe lining and/or within the annulus between the second host pipe and the second pipe lining–.
In claim 37, line 2, after “annulus” insert – between the first host pipe and the first pipe lining and/or within the annulus between the second host pipe and the second pipe lining–.
In claim 38, line 1, after “annulus” insert – between the first host pipe and the first pipe lining and/or within the annulus between the second host pipe and the second pipe lining–.
Cancel claims 39-53.
In claim 54, line 2, after “the ” insert –lined pipeline comprises a first section of lined pipe comprising a first host pipe and a first pipe lining, the first host pipe being of metal; a second section of lined pipe comprising a second host pipe and a second pipe lining, the second host pipe being of metal; and wherein the  –.
In claim 54, line 2, after “comprises a ” insert –first –.
In claim 54, line 2, after “cable ” insert –portion –.
In claim 54, line 3, replace “a metal” with –the first–.
In claim 54, line 3, after “pipe and ” replace “a” with –the first–.
In claim 54, line 3, replace “of the lined pipeline” with –and a second sensor cable portion disposed in a continuous annulus between the second host pipe and the second pipe lining–.
In claim 54, line 4, replace “according to claim 39” with –configured to enable the first sensor cable portion to communicate with the second sensor cable portion–.
In claim 55, line 1, after “the ” insert –first or second –.
In claim 55, line 1, after “cable ” insert –portion –.
In claim 55, line 2, after “between the ” insert –respective first or second –.
In claim 55, line 2, after “and the ” insert –respective first or second –.
In claim 55, line 2, after “pulling the ” insert –respective first or second –.
In claim 55, line 2, after “through the ” insert –respective first or second –.
In claim 55, line 2, after “via ” insert –an –.
In claim 55, line 3, after “of the ” insert –respective first or second –.
In claim 55, line 3, after “locating the ” insert –first or second –.
In claim 55, line 4, after “cable ” insert –portion –.
In claim 55, line 4, after “between the ” insert –respective first or second –.
In claim 55, line 4, after “and the ” insert –respective first or second –.
In claim 55, line 4, after “on the ” insert –first or second –.
In claim 56, lines 3-4, replace “the sensor cable and/or communicated by the sensor cable” with –and/or communicated by the first sensor cable portion and/or the second sensor cable portion–.
Authorization for this examiner’s amendment was given in an interview with Paul Grandinetti on May 19, 2022.

Rejoinder
Claims 30-38 and 54-56, previously withdrawn from consideration as a result of a restriction requirement, effectively incorporate the allowable subject matter of independent claim 1 and are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 3, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections—35 USC §112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claim 29 is withdrawn because the claim has been amended to correct indefinite subject matter.

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 1-29 as being unpatentable over Taylor et al. (US 6,935,376) and additional references are withdrawn because independent claim 1 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method of producing a lined pipeline with an integrity monitoring system, a method of monitoring the integrity of a lined pipeline, or a lined pipeline comprising an integrity monitoring system as claimed, and particularly comprising the combination of first and second host pipes each being of metal and having a corresponding lining and sensor cable portion disposed in a continuous annulus therebetween, and where the first and second pipe linings are joined using an electrofusion fitting configured to enable the first sensor cable portion to communicate with the second sensor cable portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745